Amendments submitted 9/30/22 have been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4, 6- 9, 11, 14, 16  are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery US 20170363793 in view of Kim US 2019/0064422.

	In regard to claims 1 and 6, Montgomery teaches an optical structure for a light-emitting diode device, comprising a light guide plate 14 comprising a first surface and a second surface facing away from the first surface; and a prism sheet 40 disposed on a peripheral portion of the first surface, the prism sheet comprising a plurality of prisms continuously arranged in one direction to form a pattern, wherein the plurality of prisms comprises prisms having an asymmetrical structure  (see fig. 9 and 10) in which light-refracting surfaces have different inclinations but lacks the light guide plate and the prism sheet attached (as recited in claim 1) or adhered to each other via an adhesive (as recited in claim 6).  
Kim teaches a  light guide plate and the prism sheet are attached/adhered to each other via an adhesive [0062] (such as shown in fig. 1 and 3)
It would have been obvious to one of ordinary skill in the art at the time of filing to use adhesive in Montgomery such as taught by Kim. One of ordinary skill in the art would have been motivated to adhere the prisms in order to maintain positioning and avoid potential damage by frictional engagement.
	In regard to claim 2, Montgomery teaches a reflector disposed on the prism sheet (the fpc is reflective  - evident from fig.  3). 
 	In regard to claim 3, Montgomery teaches each of the plurality of prisms comprises a triangular prism (fig. 4b).
In regard to claim 4, Montgomery teaches each of the plurality of prisms having an asymmetrical cross-sectional shape, with oblique sides thereof being asymmetrical with respect to each other (see fig. 9 and 10).  
In regard to claim 7,  Montgomery lacks the specific teaching of pitches between adjacent prisms among the plurality of prisms range from 15 to June 7, 2016Preliminary Amendment Page 440 µm, however Montgomery teaches that the pitch as well as size and angles may be optimized for performance [0090]. 
The examiner takes official notice that a prism of 15-40  µm is a known range in the art and it would have flown naturally to one of ordinary skill. For further reference, see Watkins US 2009/0214828 and Gardiner 6,091,547. 
In regard to claim 8, Montgomery teaches the plurality of prisms comprise a stripe pattern (see fig. 5, 9, 10).  
 In regard to claim 9, Montgomery teaches wherein a width of the prism sheet is equal to or greater than a width of the light-emitting diode (see fig. 4b).  
In regard to claim 11, Montgomery lacks the specific teaching of  a thickness of the light guide plate ranges from 0.5 mm to 2 mm.  
However, the examiner takes official notice that minimizing the thickness of a light guide is well known and commonly employed in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to reduce the thickness of  the light guide to 0.5-2mm. One of ordinary skill in the art would have been motivated to make the thickness of the light guide 0.5-2mm in order to minimize the overall thickness of the display as well known.  The applicant is further advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
For further reference, see Hwang 2018/0265399. 
In regard to claim 14,  Montgomery teaches the prism sheet is provided on a surface of the reflector (note: fpc), facing the first surface of the light guide plate (fig.4b).  
In regard to claim 16, Montgomery teaches a reflective layer (note: fpc), covering the prism sheet and having a flat surface.  
With further regard to claims 2, 14, 16, the examiner also takes official notice that making a substrate or circuit board reflective is commonly employed in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to make Montgomery’s fcb reflective. One in order to increase light utilization efficiency 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery and Kim in view of Shibata 5,724,108.
In regard to claim 5,  Montgomery teaches asymmetric prisms but lacks specific angles recited. 	
Shibata teaches asymmetric prisms with different acute angles ( 25 degrees and 45 degrees as described in col. 8 lines 49-55).
It would have been obvious to one of ordinary skill in the art at the time of filing to an interior angle formed between a base and one side, of the oblique sides, ranges from 7  to 30 degrees and an interior angle formed between the base and the other side, of the oblique sides, ranges from 20 to 60 degrees.
One of ordinary skill in the art would have been motivated to make  an interior angle formed between a base and one side, of the oblique sides, ranges from 70 to 300 and an interior angle formed between the base and the other side, of the oblique sides, ranges from 20 to 60 in order to condition the light as desired for various lighting applications (such as optimizing brightness and/or viewing angle). The applicant is also advised that  it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.




Claim 10 and alternatively claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery and Kim in view of Kurata US 2014/0132887.
In regard to claim 10, Montgomery does not specifically teach the light guide plate comprises a glass substrate.  
Kurata teaches a glass LG [0058].
 Glass is as commonly material for use in light guide elements. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use glass for Montgomery’s light guide in order to provide optimum optical performance as well known in the art.  The applicant is also advised that it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
In regard to claim 5,  Montgomery teaches asymmetric prisms but lacks specific angles.  	
Kurata teaches asymmetric prisms with different acute angles (evident from fig. 8 and 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to an interior angle formed between a base and one side, of the oblique sides, ranges from 7  to 30 degrees and an interior angle formed between the base and the other side, of the oblique sides, ranges from 20 to 60 degrees.
One of ordinary skill in the art would have been motivated to make  an interior angle formed between a base and one side, of the oblique sides, ranges from 70 to 300 and an interior angle formed between the base and the other side, of the oblique sides, ranges from 20 to 60 in order to condition the light as desired for various lighting applications. The applicant is also advised that  it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery and Kim  in view of Kashima US 2002/0048088 
In regard to claim 15, Montgomery lacks the prism sheet further comprises a matrix layer provided below the plurality of prisms; and a number of light-scattering particles dispersed in the matrix layer.  
Kashima teaches a prism sheet further comprises a matrix layer provided below the plurality of prisms; and a number of light-scattering particles dispersed in the matrix layer.  
It would have been obvious to one of ordinary skill in the art at the time of filing to use a scatter layer in Montgomery such as taught by Kashima.  One of ordinary skill in the art would have been motivated to use a scattering layer  for improved optical performance of the device as well known in the art. 

Claims 12 and 13 (and alternatively 2) are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery and Kim in view of Nomura US 2005/0157517.
In regard to claims 2,12, 13  while Montgomery’s fpc is reflective and also teaches a reflector 15 under the LED,  Montgomery lacks teaching the reflector extending to a side surface of the light guide. 
 Nomura teaches a reflector disposed above a corner portion of a light guide (same area as Montgomery’s prism sheet), as well as  the reflector extending onto a side surface D2 of a  light guide plate 1 and a portion of the reflector further extending onto a rear surface below a light source.  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a reflective member covering the top, side, and rear areas of the light guide plate. One of ordinary skill in the art would have been motivated to provide an integrated reflective member covering the top, side, and rear areas of the light guide in order to minimize light loss and thus increase light utilization efficiency. 

Claims 17 (and alternatively claims 2 and 16) are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery and Kim in view of Miyamoto JP2010204433.
In regard to claim 17 (and alternatively claims 2 and 16), Montgomery teaches a fcp which is reflective, but lacks the specific teaching of a reflective coating layer with which a surface of the prism sheet is coated.  
Miyamoto teaches a flat reflective layer 35 coated on a surface of a prism sheet 32. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a reflective coating on the prism sheet of Montgomery such as taught by Miyamoto. One of ordinary skill in the art would have been motivated to provide reflective coating on the prism sheet of Montgomery in order to minimize stray light and/or light loss in the device. 

Claims  18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang US 2015/0362653  in view of Montgomery and Kim.
In regard to claim 18, Chang teaches a light guide plate 3 with a first and second surface and a light-emitting diode  5 disposed on a rear peripheral portion and a frame  11 providing a mounting space in which an optical structure 9 and the light- emitting diode are disposed, and a bezel 7 provided on a front peripheral portion of the optical structure,  but lacks a prism sheet attached to a peripheral portion of the first surface and having asymmetrical light reflecting surfaces with different inclinations.
Montgomery teaches an optical structure for a light-emitting diode device, comprising a prism sheet 40 disposed on a peripheral portion of the first surface, the prism sheet comprising a plurality of prisms continuously arranged in one direction to form a pattern, wherein the plurality of prisms comprises prisms having an asymmetrical structure  (see fig. 9 and 10) in which light-refracting surfaces have different inclinations.  
Kim teaches a  light guide plate and the prism sheet are attached/adhered to each other via an adhesive [0062] (such as shown in fig. 1 and 3)
It would have been obvious to one of ordinary skill in the art at the time of filing to use adhesive in Montgomery such as taught by Kim. One of ordinary skill in the art would have been motivated to adhere the prisms in order to maintain positioning and avoid potential damage by frictional engagement. It would have been obvious to one of ordinary skill in the art at the time of filing to provide a prism sheet in the peripheral portion of Chang such as taught Montgomery. One of ordinary skill in the art would have been motivated to provide a peripheral prism sheet in order to couple stray light back into the light guide to increase light utilization efficiency. 
In regard to claim 19, Chang and Montgomery teach a front peripheral portion of the optical structure is covered with the bezel (note: Chang 7 and Montgomery element 18-corresponds to bezel).

Response to Arguments
Applicant's arguments filed 9/30/22 have been fully considered but they are not pertinent to the3 rejection in view of Kim (note: prism sheet attached to a light guide -fig. 1, 3, 4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875